United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.C., Appellant
and
U.S. POSTAL SERVICE, DETROIT
PERFORMANCE CLUSTER, Detroit, MI,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Paul H. Kullen, for the appellant
Office of Solicitor, for the Director

Docket No. 11-1126
Issued: January 11, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 5, 2011 appellant, through her representative, filed a timely appeal from the
January 6, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP)
denying her claim for a period of claimed disability. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish that she had disability
for the period December 8, 2004 to November 30, 2005 due to her accepted left shoulder
conditions.
1
2

20 C.F.R. § 8101 et seq.

In a March 29, 2011 letter, Paul H. Kullen purports to be appellant’s representative in connection with the
present appeal. He did not respond within the allotted time to the Board’s April 8, 2011 request to provide a
statement signed by appellant authorizing him to serve as her representative. Although appellant filed a valid appeal
with the Board, Mr. Kullen is not presently authorized to serve as her representative in connection with this appeal.

FACTUAL HISTORY
On December 6, 2005 appellant, then a 53-year-old mail processing clerk, filed an
occupational disease claim alleging that she sustained a left shoulder condition due to the
repetitive lifting, pushing and pulling required by her job. She indicated that she first became
aware that factors of her employment were contributing to her left shoulder condition on or about
December 8, 2004. OWCP accepted appellant’s claim for left shoulder rotator cuff tear, disorder
of bursae and tendons in the left shoulder and localized primary osteoarthritis of the left
shoulder. Appellant stopped work on December 8, 2004 and did not return. She retired from the
employing establishment effective April 16, 2006.
On August 24, 2009 appellant filed a Form CA-7, claim for compensation, for the period
December 8, 2004 to April 8, 2006. OWCP paid her disability compensation for periods
beginning December 1, 2005. The subject of the present appeal is appellant’s claim for disability
from December 8, 2004 to November 30, 2005 due to her accepted left shoulder conditions.
Appellant submitted a November 1, 2005 report from Dr. Jerome Ciullo, an attending
Board-certified orthopedic surgeon, who stated that she should consider such future treatments as
surgery, physical therapy and activity modification. In reports dated December 1, 2005,
January 19, March 2 and April 11, 2006, Dr. Ralph B. Blasier, an attending Board-certified
orthopedic surgeon, recommended various periods of disability. None of the recommended
disability periods covered the period December 8, 2004 to November 30, 2005.
In a September 8, 2009 report, Dr. Blasier stated that he first saw appellant on
December 1, 2005 and therefore he had no direct knowledge of her condition before that date.
He noted that, based on her history, appellant’s condition from December 8, 2004 to April 8,
2006 was stable with restrictions of no over-shoulder work, no repetitive or forceful pushing,
pulling or reaching, and no heavy lifting more than 10 pounds occasionally or 5 pounds
frequently. Appellant reported to Dr. Blasier that her supervisor told her that she was hired as a
mail processing clerk, a job that required lifting 70 pounds, and that her supervisor further
advised that if she could not do that job there was no work for her at the employing
establishment. Dr. Blasier posited that therefore she was not employable during the period
December 8, 2004 to April 8, 2006 for practical purposes.3
In a February 19, 2010 decision, OWCP denied appellant’s claim on the grounds that she
did not submit sufficient medical evidence to establish that she had disability for the period
December 8, 2004 to November 30, 2005 due to her accepted left shoulder conditions.
In an August 1, 2005 report, Dr. Robert Ho, an attending Board-certified neurosurgeon,
discussed the history of appellant’s cervical problems. He noted that she reported neck pain that
extended into her left arm with weakness of hand gripping, but he indicated that electromyogram
(EMG) testing of the arms was normal. Dr. Ho did not describe any particular condition of the
left shoulder. Appellant also submitted a statement in which her counsel at the time argued that
she did not seek care for her left shoulder condition at an earlier date because this pain was
masked by her neck pain.
3

OWCP contacted the employing establishment and found that no job offer was made to appellant during the
period December 8, 2004 to April 8, 2006.

2

In a July 12, 2010 decision, OWCP affirmed its February 19, 2010 decision finding that
appellant had not established entitlement to disability compensation for the period December 8,
2004 to November 30, 2005.
Appellant requested reconsideration and submitted evidence that included January 13 and
March 3, 2003 reports in which Dr. Fernando Diaz, an attending Board-certified neurosurgeon,
discussed his treatment of her cervical condition during that time. She reported to him that she
had pain that radiated from her neck to her left arm. In reports dated May 16, July 1 and 25,
2005 and February 2, 2006, Dr. Ho described his treatment of appellant’s cervical condition. In
his February 2, 2006 report, he mentioned her left shoulder rotator cuff tear, but he provided no
opinion of how her work-related left shoulder condition affected her ability to work.
In a January 6, 2011 decision, OWCP affirmed the July 12, 2010 decision finding that the
submitted medical evidence still did not show work-related disability for the period December 8,
2004 to November 30, 2005.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of her claim including the fact that the individual is an “employee of the United States”
within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury.4 The medical evidence required to establish a causal
relationship between a claimed period of disability and an employment injury is rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the compensable employment factors. The
opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.5
Whether a particular employment injury causes disability for employment and the
duration of that disability are medical issues, which must be proved by a preponderance of
reliable, probative and substantial medical evidence.6
ANALYSIS
OWCP accepted that appellant sustained a work-related left shoulder rotator cuff tear,
disorder of bursae and tendons in the left shoulder and localized primary osteoarthritis of the left

4

J.F., Docket No. 09-1061 (issued November 17, 2009).

5

See E.J., Docket No. 09-1481 (issued February 19, 2010).

6

W.D., Docket No. 09-658 (issued October 22, 2009).

3

shoulder. Appellant claimed that she had disability for the period December 8, 2004 to
November 30, 2005 due to her accepted left shoulder conditions.
The Board finds that appellant did not submit sufficient medical evidence to establish that
she had disability for the period December 8, 2004 to November 30, 2005 due to her accepted
left shoulder conditions.
Appellant submitted several reports, dated between December 2005 and April 2006, in
which Dr. Blasier, an attending Board-certified orthopedic surgeon, recommended various
periods of disability. The submission of these reports does not establish her disability claim as
none of the recommended disability periods covered the period December 8, 2004 to
November 30, 2005. In a September 8, 2009 report, Dr. Blasier stated that appellant had advised
him that the employing establishment did not offer her a job between December 8, 2004 and
April 8, 2006 and therefore he posited that she was not employable during this period for
practical purposes.7 However, he acknowledged that he first saw her on December 1, 2005 and
therefore he had no direct knowledge of her condition before that date. The mere fact that the
employing establishment did not offer appellant work for a given period would not show that she
had disability due to her work-related left shoulder conditions for that period. Dr. Blasier did not
provide a rationalized medical opinion that she had disability for the period December 8, 2004 to
November 30, 2005 due to her accepted left shoulder conditions.8
Appellant submitted several reports, dated between August 2005 and February 2006, in
which Dr. Ho, an attending Board-certified neurosurgeon, discussed the history of her cervical
problems. Dr. Ho noted that appellant reported neck pain that extended into her left arm with
weakness of hand gripping, but he indicated that EMG testing of the arms was normal. In a
February 2, 2006 report, he mentioned her left shoulder rotator cuff tear, but he did not provide
an opinion that he had disability for the period December 8, 2004 to November 30, 2005 due to
her accepted left shoulder conditions.9
For these reasons, appellant did not submit rationalized medical evidence showing that
she had disability for the period December 8, 2004 to November 30, 2005 due to her accepted
left shoulder conditions and OWCP properly denied her claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

7

OWCP called the employing establishment and conformed that no work was offered during this period.

8

Appellant submitted a November 1, 2005 report in which Dr. Ciullo, an attending Board-certified orthopedic
surgeon, stated that she should consider such future treatments as surgery, physical therapy and activity
modification. Dr. Ciullo did not provide a clear opinion on disability for the period December 8, 2004 to
November 30, 2005.
9

Appellant submitted January 13 and March 3, 2003 reports in which Dr. Diaz, an attending Board-certified
neurosurgeon, discussed his treatment of her cervical condition during that period. These reports do not relate to the
period of disability claimed by appellant in the present case.

4

CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she had
disability for the period December 8, 2004 to November 30, 2005 due to her accepted left
shoulder conditions.
ORDER
IT IS HEREBY ORDERED THAT the January 6, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 11, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

